This is an application of a husband to vacate an order made herein on April 4th, 1929. In 1924 a final decree of divorce was entered dissolving the marriage between the parties and granting custody of their infant children to the wife. Since this decree, the wife remarried and removed to the State of New York, taking with her the children of the marriage. *Page 393 
Later, in 1926, the wife filed a petition in this court asking for support of the children, and an order was entered October 18th, 1926, directing defendant to pay $40 a month for the support of the children and giving him partial custody of them. The wife failed to comply with the order granting the husband partial custody, and on January 10th, 1927, on application of the husband, an order was entered relieving him from liability for support until compliance with the prior order of the court as to custody. Still later, on December 3d 1928, an order was entered on application of the husband directing the wife to deliver the children to the custody of the husband over week-ends. On April 4th, 1929, on application of the wife, an order was entered in this court purging her of contempt, substantially repeating the provisions of the prior order as to custody and visitation and directing the husband to pay $15 a week for the maintenance of the infant children.
The vacation of this last order is now sought by the husband on the ground that the court had no jurisdiction to make the order.
Under the equity rules, applications in matrimonial matters are referred to advisory masters. The matter therefore is not properly before me as vice-chancellor, and the application is accordingly denied. *Page 394